



Exhibit 10.1
Execution Version
INCREMENTAL ASSUMPTION AGREEMENT
INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”) dated as of December 16,
2016 relating to the Third Amended and Restated First Lien Credit Agreement
dated as of August 21, 2013 (as further amended, restated, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”) among CHASE
ACQUISITION I, INC., RBS GLOBAL, INC. (“RBS Global”), REXNORD LLC (“Rexnord”
and, together with RBS Global, the “Borrowers”), the Lenders party thereto from
time to time and CREDIT SUISSE AG, as Administrative Agent (in such capacity,
the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrowers have, by notice to the Administrative Agent dated as of
December 14, 2016, delivered pursuant to Section 2.21(j) of the Credit Agreement
(the “Notice”) (a copy of which notice is attached as Exhibit A hereto),
requested a Refinancing Term Loan in an aggregate principal amount of
$1,606,375,000 (the “Term B Loan Refinancing”);
WHEREAS, the Net Proceeds of the Term B Loan Refinancing plus cash on hand will
be used to repay in full the aggregate principal amount of the Term B Loans
outstanding on the 2016 Term B Refinancing Effective Date (as defined below),
together with accrued interest thereon, and break funding payments (if any)
applicable thereto in accordance with 2.16 of the Credit Agreement (such amounts
collectively, the “Term B Loan Repayment Amount”); and
WHEREAS, the institution listed on Schedule I hereto (the “Refinancing Term
Lender”) has agreed, on the terms and conditions set forth herein and in the
Credit Agreement, to provide the amount of the Term B Loan Refinancing set forth
opposite its name under the heading “Refinancing Term Loan Commitment” on
Schedule I hereto (the “Refinancing Term Loan Commitment”).
NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby.


SECTION 2. Term B Loan Refinancing.


(a) Subject to the terms and conditions set forth herein, the Refinancing Term
Lender agrees to make a Refinancing Term Loan to the Borrowers on the 2016 Term
B Refinancing Effective Date in a principal amount not to exceed its Refinancing
Term Loan Commitment. Unless previously terminated, the Refinancing Term Loan
Commitment shall terminate at 5:00 p.m., New York City time, on December 31,
2016.


(b) The Administrative Agent hereby agrees in its reasonable discretion that the
Notice attached hereto satisfies the notice requirement applicable to
Refinancing Term Loans set forth in Section 2.21(j) of the Credit Agreement.
 
(c) With effect from the 2016 Term B Refinancing Effective Date, the Refinancing
Term Lender shall be a “Term B Lender” and the Refinancing Term Loan shall be a
“Term B Loan”.


SECTION 3. Amendments to Credit Agreement.


(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:


“2016 Term B Incremental Assumption Agreement” means the Incremental Assumption
Agreement dated as of December 16, 2016 among the Borrowers, the Refinancing
Term Lender party thereto and the Administrative Agent.





--------------------------------------------------------------------------------







“2016 Term B Refinancing Effective Date” means December 16, 2016.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.1
“Interpolated Rate” shall mean, in relation to any Eurocurrency Borrowing, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b) The following definitions are hereby amended and restated in their entirety
to read as follows:


“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
2.75% per annum in the case of any Eurocurrency Loan and 1.75% per annum in the
case of any ABR Loan, (ii) with respect to any Initial Revolving Loan, as set
forth pursuant to the Pricing Grid, and (iii) with respect to any Other Term
Loan or Other Revolving Loan, the “Applicable Margin” set forth in the
Incremental Assumption Agreement relating thereto.


______________________
1The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAILIN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf.







--------------------------------------------------------------------------------





“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
Dollar deposits (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or its
successor) as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the Interpolated Rate.”
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).
“Term B Loan Commitment” shall mean, with respect to each Term B Lender, the
commitment of such Term B Lender to make Term B Loans hereunder as of the 2016
Term B Refinancing Effective Date. The aggregate amount of the Term B Loan
Commitments as of the 2016 Term B Refinancing Effective Date is $1,606,375,000.
“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a) of the 2016 Term B Incremental Assumption
Agreement, and (b) any Incremental Term Loans in the form of Term B Loans made
by the Incremental Term Lenders to the Borrowers pursuant to Section 2.01(c).
“Term B Facility Maturity Date” shall mean August 21, 2023.
(c) The definition of “Change in Control” contained in Section 1.01 of the
Credit Agreement is hereby amended by adding the words “or approved” immediately
after each instance of the word “nominated” therein.


(d) The definition of “Defaulting Lender” contained in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the word “or” appearing
immediately prior to the text “(d) has, or has a direct or indirect parent
company that has” and inserting a comma in lieu thereof, (ii) inserting the text
“or (e) has become the subject of a Bail-In Action” immediately after the text
“or federal regulatory authority acting in such a capacity” appearing therein
and (iii) replacing the text “clauses (a) through (d) above” appearing therein
with the text “clauses (a) through (e) above”.


(e) The definition of “Federal Funds Effective Rate” contained in Section 1.01
of the Credit Agreement is hereby amended by (i) deleting the words “arranged by
Federal funds brokers” immediately prior to the words “on such day” therein and
(ii) deleting the words “from three Federal funds brokers of recognized standing
selected by it” immediately following the words “received by the Administrative
Agent” therein.


(f) The definition of “Material Real Property” contained in Section 1.01 of the
Credit Agreement is hereby amended by (i) replacing the amount “$10,000,000”
therein with the amount “$12,000,000” and (ii) replacing each occurrence of the
term “Third Restatement Effective Date” therein with the term “2016 Term B
Refinancing Effective Date”.


(g) The definition of “Pricing Grid” contained in Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (b) of such definition.


(h) Section 2.10 of the Credit Agreement is hereby amended by deleting the
phrase “Third Restatement Effective Date” in clause (a)(i)(A) and replacing it
with the phrase “2016 Term B Refinancing Effective Date”.


(i) Section 2.12 of the Credit Agreement is hereby amended by deleting the
phrase “Third Restatement Effective Date” in clause (d) and replacing it with
the phrase “2016 Term B Refinancing Effective Date”.


(j) Section 2.22(a)(iv) of the Credit Agreement is hereby amended by replacing
the text “No reallocation hereunder shall constitute” appearing therein with the
text “Subject to Section 9.24, no reallocation hereunder shall constitute”;
 
(k) Section 5.10(g) of the Credit Agreement is hereby amended by replacing the
amount “$10,000,000” therein with the amount “$12,000,000”; and





--------------------------------------------------------------------------------





(l) Article IX of the Credit Agreement is hereby amended to include the
following Section 9.24, to follow immediately after Section 9.23 appearing
therein:
 
“Section 9.24.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”


SECTION 4. Representations of the Borrowers. The Borrowers represent and warrant
that:


(a) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
2016 Term B Refinancing Effective Date after giving effect hereto with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date); provided, that the
representations contained in Section 3.19 of the Credit Agreement shall be true
and correct on and as of the 2016 Term B Refinancing Effective Date as if the
references therein to the “Third Restatement Effective Date” were references to
the “2016 Term B Refinancing Effective Date” and any references therein to
“Transactions” are deemed to include the Term B Loan Refinancing contemplated
hereby; and


(b) no Event of Default or Default was continuing on and as of the 2016 Term B
Refinancing Effective Date after giving effect hereto and to the extension of
credit requested to be made on the 2016 Term B Refinancing Effective Date.


SECTION 5. Conditions. This Agreement shall become effective as of the first
date (the “2016 Term B Refinancing Effective Date”) when each of the following
conditions shall have been satisfied:


(a) the Administrative Agent shall have received from each Loan Party, the
Refinancing Term Lender (which, immediately following the effectiveness hereof,
constitute the Required Lenders) and the Administrative Agent (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;


(b) the representations and warranties set forth in Section 4 above shall be
true and correct as of the 2016 Term B Refinancing Effective Date;


(c) the Administrative Agent shall have received a certificate, dated the 2016
Term B Refinancing Effective Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 4 above;


(d) the Administrative Agent shall have received, on behalf of itself and the
Refinancing Term Lender, a favorable written opinion from each of (i) Quarles &
Brady LLP, special counsel for the Loan Parties and (ii) Morgan, Lewis &





--------------------------------------------------------------------------------





Bockius, LLP, New York counsel for the Loan Parties, in each case (A) dated as
of the 2016 Term B Refinancing Effective Date, (B) addressed to the
Administrative Agent and the Refinancing Term Lender and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to this Agreement as the Administrative Agent shall
reasonably request;


(e) the Administrative Agent shall have received board resolutions and other
customary closing certificates and documentation consistent with those delivered
on the Third Amendment Effective Date and such additional customary documents
and filings as the Administrative Agent may reasonably require to assure that
the Refinancing Term Loans contemplated hereby are secured by the Collateral
ratably with the existing Term B Loans;


(f) The Administrative Agent shall have received, for the account of the
Refinancing Term Lender, an amount equal to 0.25% of the aggregate principal
amount of the Refinancing Term Loans held by the Refinancing Term Lender as of
the 2016 Term B Refinancing Effective Date, with such payment to be earned by,
and payable to the Refinancing Term Lender on the 2016 Term B Refinancing
Effective Date (which may be offset against the proceeds of the Term B Loan
Refinancing).


(g) the payment of the Term B Loan Repayment Amount by the Borrowers to the
Administrative Agent for the accounts of the existing Term B Lenders shall occur
simultaneously with the Borrowing of such Refinancing Term Loans; and


(h) all reasonable and documented out-of-pocket fees and expenses (including
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP) owing
by the Borrowers to the Administrative Agent and invoiced prior to the date
hereof shall have been paid in full.


SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


SECTION 7. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the 2016 Term B Refinancing Effective Date, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and any Loan Document as not qualifying
as a “grandfathered obligation" within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).


SECTION 8. Confirmation of Guaranties and Security Interests. (a) By signing
this Agreement, each Loan Party hereby confirms that (i) the obligations of the
Loan Parties under the Credit Agreement as modified hereby (including with
respect to the Refinancing Term Loans) and the other Loan Documents (x) are
entitled to the benefits of the guarantees and the security interests set forth
or created in the Collateral Agreement and the other Loan Documents and (y)
constitute Obligations and (ii) notwithstanding the effectiveness of the terms
hereof, the Collateral Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects. Each Loan Party ratifies and confirms that all Liens granted,
conveyed, or assigned to any Agent by such Person pursuant to each Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Obligations
as increased hereby.


(b) By signing this Agreement, the Refinancing Term Lender hereby confirms that
the Administrative Agent may, pursuant to Section 5.10(g) of the Credit
Agreement, waive the Collateral and Guarantee Requirements and the other
provisions of Section 5.10 of the Credit Agreement and the other Loan Documents,
in each case, solely with respect to Real Property which, as of the 2016 Term B
Refinancing Effective Date, has an individual fair market value in an amount
less than $12,000,000.
SECTION 9. Further Assurances. The Refinancing Term Lender hereby authorizes the
Administrative Agent, and the Administrative Agent hereby agrees, to, as soon as
practicable but within thirty (30) days of the 2016 Term B Refinancing Effective
Date, execute and deliver and cause to be recorded mortgage satisfactions (or
similarly-titled documentation), and other documents reasonably requested by the
Borrowers, necessary to release the existing Mortgages for the properties listed
on Schedule II hereto, all at the Borrowers' sole cost and expense.


SECTION 10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


SECTION 11. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement and the other Loan Documents. The Borrowers
shall pay all reasonable fees, costs and expenses of the Administrative





--------------------------------------------------------------------------------





Agent incurred in connection with the negotiation, preparation and execution of
this Agreement and the transactions contemplated hereby.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


CHASE ACQUISITION I, INC.
RBS GLOBAL, INC.
REXNORD LLC
CAMBRIDGE INTERNATIONAL, INC.
CLINE ACQUISITION CORP.
GA INDUSTRIES HOLDINGS, LLC
GREEN TURTLE AMERICAS LTD.
KRIKLES, INC.
OEI, INC.
OEP, INC.
PRAGER INCORPORATED
PRECISION GEAR LLC
MERIT GEAR LLC
PT COMPONENTS, INC.
RBS ACQUISITION CORPORATION
RBS CHINA HOLDINGS, L.L.C
REXNORD INDUSTRIES, LLC
REXNORD INTERNATIONAL INC.
REXNORD-ZURN HOLDINGS, INC.
THE FALK SERVICE CORPORATION
VAG USA, LLC
ZURCO, INC.
ZURN INDUSTRIES, LLC
ZURN INTERNATIONAL, INC.
ZURN PEX, INC.





 
 
 
 
 
 
By:
/S/   Patricia M. Whaley 
 
 
 
 
Name:
Patricia M. Whaley
 
Title:
Vice President, General Counsel and Secretary of each above-named entity
 
 
 








--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
 
CREDIT SUISSE AG, CAYMAN ISLANDS
     BRANCH, as Administrative Agent



 
 
 
 
 
 
By:
/S/ Robert Hetu  
 
 
 
 
Name:
Robert Hetu 
 
Title:
Authorized Signatory



 
 
 
 
 
 
By:
/S/   Warren Van Heyst
 
 
 
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Refinancing Term Lender



 
 
 
 
 
 
By:
/S/ Robert Hetu  
 
 
 
 
Name:
Robert Hetu 
 
Title:
Authorized Signatory



 
 
 
 
 
 
By:
/S/   Warren Van Heyst
 
 
 
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------






Schedule I
REFINANCING TERM LOAN COMMITMENTS
Refinancing Term Lender
Refinancing Term Loan Commitment
Credit Suisse AG, Cayman Islands Branch
$1,606,375,000
Total
$1,606,375,000








--------------------------------------------------------------------------------






Schedule II
MORTGAGES TO BE RELEASED
1.
 
2400 Curtiss Street & 2324 Curtiss Street, Downers Grove, Illinois
 
 
 
2.
 
7601 Rockville Road, Indianapolis, Indiana
 
 
 
3.
 
1272 Dakota Drive, Grafton, Wisconsin
 
 
 
4.
 
3001 West Canal Street, Milwaukee, Wisconsin
 
 
 
5.
 
4701 West Greenfield Avenue, Milwaukee, Wisconsin
 
 
 
6.
 
1747 Commerce Way, Paso Robles, California
 
 
 
7.
 
5900 Elwin Buchanan Drive, Sanford, North Carolina
 
 
 
8.
 
116 State Highway 11 East, Commerce, Texas
 
 
 
9.
 
2121 Interstate 20, Abilene, Texas
 
 
 
10.
 
46 Mill Street, Orange, Massachusetts








--------------------------------------------------------------------------------






EXHIBIT A
NOTICE REQUESTING REFINANCING TERM LOAN
Date:    December 14, 2016
To:
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Third Amended and Restated First Lien Credit
Agreement dated as of August 21, 2013 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”) among
Chase Acquisition I, Inc., RBS Global, Inc. (“RBS Global”), Rexnord LLC
(“Rexnord” and, together with RBS Global, the “Borrowers”), the Lenders party
thereto from time to time as lenders and agents and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
Borrowers hereby request a Refinancing Term Loan in an amount set forth below to
be made available under the Credit Agreement from the Refinancing Effective Date
specified below. The Net Proceeds of such Refinancing Term Loan will be used to
repay Term B Loans.
1.
Amount of Refinancing Term
 
 
Loan being requested:
$1,606,375,000
2.
Date on which such Refinancing Term Loan
is requested to be made
 
 
(the “Refinancing Effective Date”):
December 16, 2016



The Borrowers hereby further request that the Refinancing Term Loan requested
hereby be a Term B Loan for all purposes under the Credit Agreement from and
after the Refinancing Effective Date.
This Notice Requesting Refinancing Term Loan does not create an obligation on
the part of the Borrowers to consummate the Refinancing Term Loan.
[Signature page follows]







--------------------------------------------------------------------------------






This Notice requesting Replacement Revolving Facility Commitments is issued
pursuant to and is subject to the Credit Agreement and is executed as of the
date set forth above.
RBS GLOBAL, INC.
REXNORD LLC

 
 
 
 
 
 
By:
/S/   Daniel J. Klun
 
 
 
 
Name:
Daniel J. Klun
 
Title:
Vice President & Controller of each above-named entity
 
 
 






